Rakestraw, J.
The petitioner has filed his petition asking for the issuance of a citation to the Public Defender ordering him to show cause why he should not represent the petitioner on a petition for a writ of error coram nobis. The Public Defender has filed his answer.
From the answer filed by the Public Defender, it appears that on March 20, 1949, the petitioner was charged in an indictment with killing one Lloyd Lawson Abbott during the perpetration of a robbery and with killing said decedent with premeditated malice. The court appointed one James Griggs, a competent attorney of Franklin, Indiana, to represent the petitioner. The petitioner first entered a plea of not guilty, and later withdrew his plea of not guilty and entered a plea of guilty of killing the decedent in the perpetration of a robbery. He received a sentence of life imprisonment.
He had three accomplices in the alleged act, and the three accomplices were later tried and convicted in another county. At the time of his admission to the Indiana State Prison, the petitioner gave a statement admitting the facts of the alleged robbery and killing, and stated that he was the one who used the pistol.
In July, 1963, he filed a petition for a writ of error coram nobis.
From an examination of the petition and the investigation made by the Public Defender, it appears that the Public Defender is justified in declining to represent the petitioner in actions now pending.
Petition denied.
*198Myers, C. J., Jackson and Arterburn, JJ., concur. Achor, J., not participating.
Note. — Reported in 214 N. E. 2d 178.